DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“and anvil” in line 5 should read “and the anvil”.
“and is rotatable” in line 6 should read “and rotatable”.
“includes” in line 6 should read “including”.
Claim 8 is objected to because of the following informalities:
“and anvil” in line 9 should read “and the anvil”.
“and is rotatable” in line 10 should read “and rotatable”.
“includes” in line 11 should read “including”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al. (WO 2011010497 A1), hereinafter Hirabayashi.
Regarding claim 1, Hirabayashi discloses an impact mechanism (7, 9, 46, and 22, collectively in Figures 5 and 6) for an impact tool (1B in Figures 5 and 6), comprising:
a gear carrier (7 in Figures 5 and 6) (it is apparent when Figure 5 is viewed in to Figure 4 that gear carrier 7 in Figure 5 carries planetary gears like planetary gears 18 in Figure 4, Page 4 lines 37-39 and Page 5 lines 30-31 of Machine Translation of WO 2011010497 A1) including a gear carrier aperture (44 in Figures 5 and 6) (apparent from Figures 5 and 6, Page 6 lines 17-18 of Machine Translation of WO 2011010497 A1);
an anvil (9 in Figures 5 and 6) rotatable about an axis (longitudinal axis of 9 in Figures 5 and 6) and including an impact section (21 in Figures 5 and 6) and an anvil aperture (45 in Figures 5 and 6) (apparent from Figures 5 and 6, Page 6 lines 18-20 of Machine Translation of WO 2011010497 A1);
a centering component (46 in Figures 5 and 6) slidably received in the gear carrier aperture (44) and the anvil aperture (45) (Page 6 lines 19-20 of Machine Translation of WO 2011010497 A1), thereby radially aligning and coupling the gear carrier (7) and anvil (9) (apparent from Figures 5 and 6); and
a hammer (22 in Figures 5 and 6) slidably coupled to the gear carrier (7) and is rotatable about the axis (longitudinal axis of 9) (Page 6 lines 46-52 of Machine Translation of WO 2011010497 A1) and includes a planar surface (the flat top surface of 22 shown in Figures 5, 6, and 2(A), from which lugs 23 extend) with a lug (23 in Figures 5, 6, and 2(A)) extending therefrom (apparent from Figures 5, 6, and 2(A), Page 4 lines 42-44 of Machine Translation of WO 2011010497 A1).
Regarding claim 3, Hirabayashi discloses that the centering component (46) is slidably received in the gear carrier aperture (44) and the anvil aperture (45) using a slip-fit tolerance (because 46 slides back and forth in 44 and 45, as is apparent when Figure 5 is viewed in relation to Figure 6 and as stated in Page 6 lines 19-20 and Page 6 line 58 – Page 7 line 5 of Machine Translation of WO 2011010497 A1).
Regarding claim 5, Hirabayashi discloses that the gear carrier (7) includes a through hole (it is apparent from Figure 5 that gear carrier 7 has a through hole which extends along its longitudinal axis from the bottom end of 7 in Figure 5 to the top end of 7 in Figure 5).
Regarding claim 6, Hirabayashi discloses a ball (27 in Figure 5), wherein the ball (27) engages a ball groove (it is apparent when Figure 5 is viewed in Figure 1 that hammer 22 in Figure 5 has a ball groove like ball groove 25 in Figure 1) disposed on the hammer (22) and a circumferential groove (it is apparent when Figure 5 is viewed in Figure 1 that gear carrier 7 in Figure 5 has a circumferential groove like circumferential groove 26 in Figure 1) disposed on the gear carrier (7) (Page 4 lines 45-48 of Machine Translation of WO 2011010497 A1).
Regarding claim 7, Hirabayashi discloses that the anvil (9) includes an output drive (the top portion of 9 which includes mounting hole 31 in Figure 1) (apparent from Figure 5, Page 7 lines 1-5 of Machine Translation of WO 2011010497 A1).
Regarding claim 8, Hirabayashi discloses an impact tool (1B in Figures 5 and 6) comprising:
a motor (4 in Figures 5 and 6); and
an impact mechanism (7, 9, 46, and 22, collectively in Figures 5 and 6) including:
a gear carrier (7 in Figures 5 and 6) (it is apparent when Figure 5 is viewed in to Figure 4 that gear carrier 7 in Figure 5 carries planetary gears like planetary gears 18 in Figure 4, Page 4 lines 37-39 and Page 5 lines 30-31 of Machine Translation of WO 2011010497 A1) adapted to receive rotational force from the motor (4) (Page 5 lines 29-33 and 46-47 of Machine Translation of WO 2011010497 A1) and including a gear carrier aperture (44 in Figures 5 and 6) (apparent from Figures 5 and 6, Page 6 lines 17-18 of Machine Translation of WO 2011010497 A1);
an anvil (9 in Figures 5 and 6) rotatable about an axis (longitudinal axis of 9 in Figures 5 and 6) and including an impact section (21 in Figures 5 and 6) and an anvil aperture (45 in Figures 5 and 6) (apparent from Figures 5 and 6, Page 6 lines 18-20 of Machine Translation of WO 2011010497 A1);
a centering component (46 in Figures 5 and 6) slidably received in the gear carrier aperture (44) and the anvil aperture (45) (Page 6 lines 19-20 of Machine Translation of WO 2011010497 A1), thereby radially aligning and coupling the gear carrier (7) and anvil (9) (apparent from Figures 5 and 6); and
a hammer (22 in Figures 5 and 6) slidably coupled to the gear carrier (7) and is rotatable about the axis (longitudinal axis of 9) (Page 6 lines 46-52 of Machine Translation of WO 2011010497 A1) and includes a planar surface (the flat top surface of 22 shown in Figures 5, 6, and 2(A), from which lugs 23 extend) with a lug (23 in Figures 5, 6, and 2(A)) extending therefrom (apparent from Figures 5, 6, and 2(A), Page 4 lines 42-44 of Machine Translation of WO 2011010497 A1).
Regarding claim 9, Hirabayashi discloses that the impact tool (1B) is an impact driver (Page 6 lines 43-47 and 54-56 of Machine Translation of WO 2011010497 A1).
Regarding claim 11, Hirabayashi discloses that the centering component (46) is slidably received in the gear carrier aperture (44) and the anvil aperture (45) using a slip-fit tolerance (because 46 slides back and forth in 44 and 45, as is apparent when Figure 5 is viewed in relation to Figure 6 and as stated in Page 6 lines 19-20 and Page 6 line 58 – Page 7 line 5 of Machine Translation of WO 2011010497 A1).
Regarding claim 13, Hirabayashi discloses that the gear carrier (7) includes a through hole (it is apparent from Figure 5 that gear carrier 7 has a through hole which extends along its longitudinal axis from the bottom end of 7 in Figure 5 to the top end of 7 in Figure 5).
Regarding claim 14, Hirabayashi discloses a ball (27 in Figure 5), wherein the ball (27) is disposed in a ball groove (it is apparent when Figure 5 is viewed in Figure 1 that hammer 22 in Figure 5 has a ball groove like ball groove 25 in Figure 1) of the hammer (22) and a circumferential groove (it is apparent when Figure 5 is viewed in Figure 1 that gear carrier 7 in Figure 5 has a circumferential groove like circumferential groove 26 in Figure 1) of the gear carrier (7) (Page 4 lines 45-48 of Machine Translation of WO 2011010497 A1).
Regarding claim 15, Hirabayashi discloses that the anvil (9) is coupled to an output drive (51 in Figures 5 and 6) (as shown in Figure 6, Page 6 lines 33-38 of Machine Translation of WO 2011010497 A1).

Claims 1, 4, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (US 6,047,779).
Regarding claim 1, Wallace discloses an impact mechanism (40, 20, 90, and 60, collectively in Figures 1 and 2) for an impact tool (10 in Figure 1), comprising:
a gear carrier (40 in Figures 1, 2, and 7) (it is apparent from Figure 1 that gear carrier 40 carries gear 98 in Figures 1 and 2) including a gear carrier aperture (50 in Figures 1 and 7) (Col. 3 lines 43-45);
an anvil (20 in Figures 1, 2, and 4) rotatable about an axis (longitudinal axis of 20) (Col. 3 lines 45-46) and including an impact section (22 in Figures 1, 3, and 4) and an anvil aperture (28 in Figures 1 and 4) (Col. 2 line 56 – Col. 3 line 17);
a centering component (90 in Figures 1 and 2) slidably received in the gear carrier aperture (50) and the anvil aperture (28), thereby radially aligning and coupling the gear carrier (40) and anvil (20) (apparent from Figure 1, Col. 3 lines 43-46, Col. 2 lines 58-60); and
a hammer (60 in Figures 1, 2, 5, and 6) slidably coupled to the gear carrier (40) and is rotatable about the axis (longitudinal axis of 20) and includes a planar surface (shown in an annotated version of Figure 2 of Wallace, hereinafter Figure 2x, below) with a lug (shown in Figure 2x below) extending therefrom (apparent from Figure 2x below, Col. 3 lines 10-25, Col. 4 lines 5-27).

    PNG
    media_image1.png
    652
    1027
    media_image1.png
    Greyscale

Figure 2x: an annotated version of Figure 2 of Wallace
Regarding claim 4, Wallace discloses that the centering component (90) includes first and second opposing ends (shown in an annotated version of Figure 1 of Wallace, hereinafter Figure 1x, below), and that axial clearance is provided between the first end (shown in Figure 1x below) and a first end wall (shown in Figure 1x below) of the gear carrier aperture (50) (apparent from Figure 1x below) and between the second end (shown in Figure 1x below) and a second end wall (shown in Figure 1x below) of the anvil aperture (28) (apparent from Figure 1x below).

    PNG
    media_image2.png
    888
    1429
    media_image2.png
    Greyscale

Figure 1x: an annotated version of Figure 1 of Wallace
Regarding claim 8, Wallace discloses an impact tool (10 in Figure 1) comprising:
a motor (100 in Figure 1); and
an impact mechanism (40, 20, 90, and 60, collectively in Figures 1 and 2) including:
a gear carrier (40 in Figures 1, 2, and 7) (it is apparent from Figure 1 that gear carrier 40 carries gear 98 in Figures 1 and 2) adapted to receive rotational force from the motor (100) (Col. 2 lines 37-55) and including a gear carrier aperture (50 in Figures 1 and 7) (Col. 3 lines 43-45);
an anvil (20 in Figures 1, 2, and 4) rotatable about an axis (longitudinal axis of 20) (Col. 3 lines 45-46) and including an impact section (22 in Figures 1, 3, and 4) and an anvil aperture (28 in Figures 1 and 4) (Col. 2 line 56 – Col. 3 line 17);
a centering component (90 in Figures 1 and 2) slidably received in the gear carrier aperture (50) and the anvil aperture (28), thereby radially aligning and coupling the gear carrier (40) and anvil (20) (apparent from Figure 1, Col. 3 lines 43-46, Col. 2 lines 58-60); and
a hammer (60 in Figures 1, 2, 5, and 6) slidably coupled to the gear carrier (40) and is rotatable about the axis (longitudinal axis of 20) and includes a planar surface (shown in Figure 2x above) with a lug (shown in Figure 2x above) extending therefrom (apparent from Figure 2x above, Col. 3 lines 10-25, Col. 4 lines 5-27).
Regarding claim 12, Wallace discloses that the centering component (90) includes first and second opposing ends (shown in Figure 1x above), and that axial clearance is provided between the first end (shown in Figure 1x above) and a first end wall (shown in Figure 1x above) of the gear carrier aperture (50) (apparent from Figure 1x above) and between the second end (shown in Figure 1x above) and a second end wall (shown in Figure 1x above) of the anvil aperture (28) (apparent from Figure 1x above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi in view of Cavanagh (US 2,281,232).
Regarding claim 2, Hirabayashi discloses all the limitations of the claim as stated above except: the centering component includes an axial bore.
Cavanagh teaches that it was known to provide a centering component (hollow pin 27 in Figures 1-4, which is analogous to rod 46 of Hirabayashi) of a mechanism (the “implement” shown in Figures 1-3 and described in the left column of Page 2 lines 55-57) with an axial bore (the hole in hollow pin 27 shown in Figures 1-4) in order to lighten the weight of the mechanism (the “implement” shown in Figures 1-3) (left column of Page 2 lines 55-57).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hirabayashi to incorporate the teachings of Cavanagh by providing the centering component (46) of Hirabayashi with an axial bore, because doing so would lighten the weight of the impact mechanism and therefore make it easier for a user to carry the impact mechanism.
Regarding claim 10, Hirabayashi discloses all the limitations of the claim as stated above except: the centering component includes an axial bore.
Cavanagh teaches that it was known to provide a centering component (hollow pin 27 in Figures 1-4, which is analogous to rod 46 of Hirabayashi) of a tool (the “implement” shown in Figures 1-3 and described in the left column of Page 2 lines 55-57) with an axial bore (the hole in hollow pin 27 shown in Figures 1-4) in order to lighten the weight of the tool (the “implement” shown in Figures 1-3) (left column of Page 2 lines 55-57).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hirabayashi to incorporate the teachings of Cavanagh by providing the centering component (46) of Hirabayashi with an axial bore, because doing so would lighten the weight of the impact tool and therefore make it easier for a user to carry the impact tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731